





Exhibit 10.10
INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT is made this day of _______, 20[●] (the
“Agreement”), by and between PacWest Bancorp (the “Company”) and _______________
(“Indemnitee”).
WHEREAS, Indemnitee is a director or officer of the Company serving at the
request of the Company as a director or officer of the Company or in another
Position (as defined below) at an Affiliated Entity (as defined below);
WHEREAS, in consideration of Indemnitee acting in the Position and assuming the
responsibilities attendant to the Position, the Company desires to provide
Indemnitee the rights to indemnification and advance payment or reimbursement of
expenses described below;
NOW, THEREFORE, in consideration of the premises above and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Indemnitee do hereby covenant and agree as
follows:
Section 1.Definitions. For purposes of this Agreement:
(a)    The term “Company” shall include any predecessor of the Company and any
constituent corporation (including any constituent of a constituent) absorbed by
the Company in a consolidation or merger.
(b)    The term “Expenses” shall include all reasonable fees, costs and
expenses, including without limitation, attorney’s fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, ERISA excise taxes or penalties assessed on Indemnitee with respect to an
employee benefit plan, Federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
penalties and all other disbursements or expenses of the types customarily
incurred in connection with defending, preparing to defend or investigating an
actual or threatened action, suit or proceeding (including Indemnitee’s
counterclaims that directly respond to and negate the affirmative claim made
against Indemnitee (“Permitted Counterclaims”) in such action, suit or
proceeding), whether civil, criminal, administrative or investigative; and
(c)    The term “Position” includes service as a director or officer, or service
in a similar capacity, of the Company or any Company advisory board or of any
other corporation, limited liability company, public limited company,
partnership, joint venture, trust, employee benefit plan, fund or other
enterprise as to which the Company beneficially owns, directly or indirectly, at
least a majority of the voting power of equity or membership interests, or in
the case of employee benefit plans, is sponsored or maintained by the Company or
one of the foregoing (any of the foregoing, an “Affiliated Entity”).
Section 2.    Indemnification — General. Subject to the terms and conditions of
this Agreement, the Company shall indemnify Indemnitee to the full extent
permitted by Delaware law if Indemnitee is made or threatened to be made a party
to, or otherwise involved in, any civil, criminal, administrative or
investigative action, suit or proceeding by reason of the fact of Indemnitee’s
Position.
Section 3.    Expenses. Subject to the terms and conditions of this Agreement,
upon receipt by the Company of an undertaking by Indemnitee to repay Expenses if
it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company, the Company shall promptly pay or reimburse Expenses
reasonably incurred by Indemnitee in defending any action, suit or proceeding,
whether civil, criminal, administrative or investigative, brought by reason of
the fact of Indemnitee’s Position (excluding Indemnitee’s counterclaims other
than Permitted Counterclaims). Indemnitee’s obligation to reimburse the Company
shall be unsecured and no interest shall be charged thereon.







--------------------------------------------------------------------------------





Section 4.    Limitations. The Company shall not indemnify Indemnitee or advance
or reimburse Indemnitee’s Expenses if the action, suit or proceeding alleges (a)
claims under Section 16(b) of the Securities Exchange Act of 1934, as amended,
(b) violations of the Company’s Code of Business Conduct and Ethics or Insider
Trading Policy or (c) violations of Federal or state insider trading laws,
unless, in each case, Indemnitee has been successful on the merits, received the
Company’s written consent to incurring the Expense or settled the case with the
written consent of the Company, in which case the Company shall indemnify and
reimburse Indemnitee. In addition, the Company shall not indemnify Indemnitee
for the amount of any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, or payment to the Company of
profits arising from the purchase and sale by Indemnitee of securities within
the meaning of Section 306 of the Sarbanes-Oxley Act of 2002). Furthermore, the
Company shall not indemnify Indemnitee or advance or reimburse Indemnitee’s
Expenses if such indemnification or payment would constitute a “prohibited
indemnification payment” under the regulations of the Federal Deposit Insurance
Corporation (or any successor provisions) or any other applicable laws, rules or
regulations.
Section 5.    Selection of Counsel. Upon notification of the Company of the
commencement of any action, suit or proceeding as to which indemnification will
or could be sought under this Agreement, the Company or an Affiliated Entity
shall be entitled to assume the defense of such action, suit or proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same action, suit or proceeding; provided, that
(a) Indemnitee shall have the right to employ his or her own counsel in any such
action, suit or proceeding at Indemnitee’s expense; and (b) if (i) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (ii) Indemnitee and the Company shall have reasonably concluded that
there may be a conflict of interest between the Company or an Affiliated Entity,
as applicable, and Indemnitee in the conduct of any such defense or (iii) the
Company or an Affiliated Entity shall not within sixty (60) days, in fact, have
employed counsel to assume the defense of such action, suit or proceeding, then
the Expenses of Indemnitee’s counsel shall be at the expense of the Company. In
the event separate counsel is retained by an Indemnitee pursuant to this Section
5, the Company shall cooperate with Indemnitee with respect to the defense of
the action, suit or proceeding, including making documents, witnesses and other
reasonable information related to the defense available to Indemnitee and such
separate counsel pursuant to joint-defense agreements or confidentiality
agreements, as appropriate. Neither the Company nor any Affiliated Entity shall
be entitled to assume the defense of any action, suit or proceeding brought by
or on behalf of the Company or an Affiliated Entity or as to which Indemnitee
and the Company shall have made the determination provided for in (b)(ii) above.
Section 6.    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any action, suit or proceeding effected without the Company’s written
consent. The Company or an Affiliated Entity may settle any action, suit or
proceeding on behalf of Indemnitee, but only with the prior written consent of
Indemnitee, except that Indemnitee’s consent to a settlement shall not be
required if the sole relief provided is monetary damages that are paid by the
Company and such settlement would not result in (a) the imposition of a consent
order, injunction or decree that would restrict the future activity or conduct
of Indemnitee, (b) a finding or admission of a violation of law or violation of
the rights of any person by Indemnitee, (c) a finding or admission that would
have an adverse effect on other claims made or threatened against Indemnitee or
(d) any monetary liability of Indemnitee that will not be promptly paid or
reimbursed by the Company. Neither the Company nor Indemnitee will unreasonably
withhold their consent to any proposed settlement. The Company shall not be
liable to indemnify Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; provided, however, that
the Company’s liability hereunder shall not be excused if participation in the
action, suit or proceeding by the Company was barred by this Agreement.


-2-





--------------------------------------------------------------------------------





Section 7.    Recovery for Expenses of Enforcement. Indemnitee shall be entitled
to be reimbursed for Expenses incurred in any action, suit or proceeding to
obtain indemnification or advance payment or reimbursement of Expenses under
this Agreement on the same terms and conditions as Indemnitee is entitled to
Expenses under Section 3.
Section 8.    Standard of Conduct. No claim for indemnification shall be paid by
the Company unless the Company has determined that Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal action, suit
or proceeding, had no reasonable cause to believe his or her conduct was
unlawful. Unless ordered by a court, such determinations shall be made by (a) a
majority vote of the Company’s directors who are not parties to the action, suit
or proceeding for which indemnification is sought, even though less than a
quorum, or (b) by a committee of such directors designated by a majority vote of
the Company’s directors, even though less than a quorum, (c) if there are no
such directors, or if such directors so direct, by independent legal counsel in
a written opinion or (d) by the Company’s stockholders. Indemnitee shall be
presumed to have met the relevant standard, and, if the determination is not
made by the Company within thirty (30) days of a demand by Indemnitee for
indemnification, Indemnitee shall be deemed to have met such standard.
Section 9.    Confidentiality. Except as required by law or as otherwise becomes
public, Indemnitee agrees to keep confidential any information that arises in
connection with this Agreement, including but not limited to claims for
indemnification or the advance payment or reimbursement of Expenses, amounts
paid or payable under this Agreement and any communications between the parties
hereto.
Section 10.    Nonexclusivity. The rights of Indemnitee under this Agreement
shall not be deemed exclusive and shall be in addition to, and not in lieu of,
any right of indemnification or advance payment or reimbursement of Expenses
Indemnitee may have under the Company’s certificate of incorporation or by-laws.
This Agreement is entered into pursuant to Section 145(f) of the Delaware
General Corporation Law (“DGCL”) and shall not be constrained or limited to
indemnification and advance payment or reimbursement of expenses provided by the
DGCL.
Section 11.    Inconsistent Provision. To the extent that any other agreement or
undertaking of the Company is inconsistent with the terms of this Agreement,
this Agreement shall govern.
Section 12.    No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment to Indemnitee under this Agreement to the
extent that Indemnitee has otherwise actually received payment of amounts
otherwise payable hereunder.
Section 13.    Insurance. The Company shall, from time to time, make the good
faith determination whether or not it is practicable for the Company or an
Affiliated Entity to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers, directors or employees of
the Company and/or Affiliated Entities with coverage for losses from wrongful
acts or to ensure the Company’s performance of its indemnification obligations
under this Agreement. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. In all policies of liability insurance, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s and/or
its subsidiaries’ directors, if Indemnitee is a director, of the Company’s
and/or its subsidiaries’ officers, if Indemnitee is an officer, or of the
Company’s and/or its subsidiaries’ employees, if Indemnitee is an employee.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, if Indemnitee is covered by similar insurance maintained
by a subsidiary or parent of the Company, or for any similar reason.


-3-





--------------------------------------------------------------------------------





Section 14.    Subrogation. In the event of any payment under this Agreement,
the Company or any applicable Affiliated Entity shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee (under any
insurance policy or otherwise), who shall execute all papers required and shall
do everything necessary to secure such rights, including the execution of such
documents necessary to enable the Company or any applicable Affiliated Entity to
effectively bring suit to enforce such rights.
Section 15.    Notice by Indemnitee. Indemnitee shall promptly notify the
Company in writing upon the sooner of (a) becoming aware of an action, suit or
proceeding where indemnification or the advance payment or reimbursement of
Expenses may be sought or (b) being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification or the advance payment or reimbursement
of Expenses covered hereunder. As a condition to indemnification or the advance
payment or reimbursement of Expenses, any demand for payment by Indemnitee
hereunder shall be in writing and shall provide reasonable accounting for the
Expenses to be paid by the Company. The giving of notice required under this
Section 15 shall be a condition precedent to Indemnitee’s right to be
indemnified under this Agreement if the failure to give such notice materially
prejudices any right, claim or defense available to the Company or any
applicable Affiliated Entity.
Section 16.    Severability. If any provision of this Agreement shall be held to
be invalid, inoperative or unenforceable as applied to any particular case or in
any particular jurisdiction, for any reason, such circumstances shall not have
the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable case or jurisdiction, or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatsoever. The invalidity, inoperability or
unenforceability of any one or more phrases, sentences, clauses or Sections
contained in this Agreement shall not affect any other remaining part of this
Agreement.
Section 17.    Successors and Assigns.
(a)    This Agreement shall be binding upon, and inure to the benefit of,
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns,
and upon the Company and its successors and assigns.
(b)    If Indemnitee is deceased and is entitled to indemnification under any
provision of this Agreement, the Company shall indemnify Indemnitee’s estate and
his or her spouse, heirs, administrators and executors against and shall assume
all of the Expenses, judgments, penalties and fines actually and reasonably
incurred by or for Indemnitee or his or her estate, in connection with the
investigation, defense, settlement or appeal of any such action, suit or
proceeding; provided, however, that when requested in writing by the spouse of
Indemnitee and/or the heirs, executors or administrators of Indemnitee’s estate,
the Company shall provide appropriate evidence of the agreement set forth herein
to indemnify Indemnitee against, and to itself assume, such costs, liabilities
and Expenses.
Section 18.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
Section 19.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 20.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


-4-





--------------------------------------------------------------------------------





Section 21.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand, on the date delivered, (ii) mailed by certified or registered
mail, with postage prepaid, on the third business day after the date on which it
is mailed or iii) sent by guaranteed overnight courier service, with postage
prepaid, on the business day after the date on which it is sent:
(a)    If to Indemnitee, to:

______________________________
______________________________
______________________________
______________________________
(b)    If to the Company, to:
PacWest Bancorp
5404 Wisconsin Avenue, Second Floor
Chevy Chase, Maryland 20815
Attention: General Counsel


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
Section 22.    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware.
Section 23.    Venue. Any action, suit or proceeding regarding indemnification
or the advance payment or reimbursement of Expenses arising out of this
Agreement or otherwise shall only be brought and heard and shall only be venued
in the Delaware Court of Chancery.


-5-





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


PACWEST BANCORP


 
By:
            
 
Name:
 
 
Title:
 



AGREED TO AND ACCEPTED BY:
INDEMNITEE
                


-6-



